Name: 86/154/EEC: Commission Decision of 25 March 1986 liberalizing as from 1 March 1986 trade in seeds and propagating material of certain species between Portugal and the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  international trade
 Date Published: 1986-05-03

 Avis juridique important|31986D015486/154/EEC: Commission Decision of 25 March 1986 liberalizing as from 1 March 1986 trade in seeds and propagating material of certain species between Portugal and the other Member States Official Journal L 115 , 03/05/1986 P. 0028 - 0029*****COMMISSION DECISION of 25 March 1986 liberalizing as from 1 March 1986 trade in seeds and propagating material of certain species between Portugal and the other Member States (86/154/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 344 thereof, Whereas seed of certain species could already be introduced from Portugal into other Member States under Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (1), as amended by Decision 85/589/EEC (2), and Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (3), as amended by Decision 85/588/EEC (4); Whereas trade in seed of those species between Portugal and other Member States should be permitted to continue, provided that either the conditions laid down in the provisions applicable to Community production or the conditions laid down in the abovementioned Decisions are met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. Trade in seed of the following species listed in Council Directive 66/401/EEC (5) from Portugal to other Member States shall be liberalized under the conditions laid down in paragraph 3 as from 1 March 1986: 1.2 // - Lolium perenne L. // - Perennial ryegrass // - Lupinus albus L. // - White lupin // - Lupinus angustifolius L. // - Blue lupin // - Lupinus luteus L. // - Yellow lupin // - Trifolium resupinatum L. // - Persian clover // - Vicia sativa L. // - Common vetch // - Vicia villosa Roth // - Hairy vetch 2. Trade in seed of the following species listed in Council Directive 66/402/EEC (6) from Portugal to other Member States shall be liberalized under the conditions laid down in paragraph 3 as from 1 March 1986: 1.2 // - Avena sativa L. // - Oats // - Hordeum vulgare L. // - Barley // - Oryza sativa L. // - Rice // - Triticum aestivum L. emend. Fiori et Paol. // - Wheat // - Triticum durum Desf. // - Durum wheat // - Zea mays L. except Zea mays convar. microsperma (Koern) and Zea mays convar. saccharata (Koern) // - Maize except popcorn and sweetcorn 3. For the purposes of paragraphs 1 and 2, the following conditions shall be satisfied: (a) the seed shall belong to varieties listed either in the Common Catalogue of Varieties of Agricultural Plant Species or in one of the catalogues of varieties established by other Member States under Council Directive 70/457/EEC (7), (b) the seed shall either be intended for certification or be certified - as basic seed, certified seed (in the cases of Lolium perenne, Lupinus albus, Lupinus angustifolius, Lupinus luteus, Trifolium resupinatum, Vicia sativa, Vicia villosa and Zea mays) or certified seed of the first generation (in the other cases) in accordance with Directive 66/401/EEC or Directive 66/402/EEC, as is appropriate, or - as basic seed, certified seed first generation or (solely in the cases of Lupinus albus, Lupinus angustifolius, Lupinus luteus, Vicia sativa and Vicia villosa) certified seed second generation in accordance with the appropriate OECD scheme for the varietal certification of seed moving in international trade; (c) the field inspection of seed intended for certification, and the official control and certification of seed already certified, shall have been carried out by the Centro Nacional de ProtecÃ §Ã £o da ProduÃ §Ã £o AgrÃ ­cola, MinistÃ ©rio da Agricultura, Lisbon; (d) the seed and its packages and their marking and sealing shall comply with the provisions laid down either in Directives 66/401/EEC or 66/402/EEC, as is appropriate, or in Part II of the Annexes to Decisions 85/355/EEC and 85/356/EEC. Article 2 This Decision shall apply until: - 31 December 1988 with respect to Lolium perenne, Vicia sativa, Hordeum vulgare, Oryza sativa, Triticum aestivum, Triticum durum and Zea mays, - 31 December 1991 with respect to the other species listed in Article 1 (1) and (2). Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 195, 26. 7. 1985, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 48. (3) OJ No L 195, 26. 7. 1985, p. 20. (4) OJ No L 372, 31. 12. 1985, p. 47. (5) OJ No 125, 11. 7. 1966, p. 2298/66. (6) OJ No 125, 11. 7. 1966, p. 2309/66. (7) OJ No L 225, 12. 10. 1970, p. 1.